Citation Nr: 0029455	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  99-08 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a scar of the left 
foot, as a residual of an injury.  

2.  Entitlement to service connection for tinea pedis, 
claimed as secondary to service-connected bilateral pes 
planus with hallux valgus and bunions.  

3.  Entitlement to service connection for hemorrhoids.  

4.  Entitlement to service connection for sinusitis and 
perennial sinorhinitis.  

5.  Entitlement to an increased rating for bilateral pes 
planus with hallux valgus and bunions, rated 40 percent 
disabling.  

6.  Entitlement to a permanent and total disability rating 
for pension purposes.  

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from February 1975 to May 
1976.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a June 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana which, in part, granted an increase from 30 percent 
to 50 percent for bilateral pes planus with hallux valgus and 
bunions, minus the 10 percent deduction as the preservice 
level of that disability, pursuant to 38 C.F.R. § 3.322(a) 
(2000).  Rating actions also denied service connection for a 
scar of the left foot, as a residual of an injury, tinea 
pedis, claimed as secondary to service-connected bilateral 
pes planus with hallux valgus and bunions, hemorrhoids, and 
sinusitis and perennial sinorhinitis.  Entitlement to a 
permanent and total disability rating for pension purposes 
and a total rating based on individual unemployability due to 
service-connected disability were also denied.  

The Board notes that service connection for a scar of the 
left foot, as a residual of an injury and tinea pedis, 
claimed as secondary to service-connected bilateral pes 
planus with hallux valgus and bunions, were denied in a 
September 1992 rating action that was not appealed by filing 
a timely substantive appeal.  See 38 U.S.C.A. § 7105 (West 
1991).  

The claims of service connection for hemorrhoids and a total 
rating based on individual unemployability due to service-
connected disability will be addressed in the Remand portion 
of this decision.  


FINDINGS OF FACTS

1.  The veteran had more than 90 days of continuous active 
service that began during the Vietnam Era.  

2.  The RO denied service connection for left foot injury 
residuals in September 1992 and the veteran did not file an 
appeal within one year of being notified.  

3.  Additional evidence has been submitted regarding the 
claim for service-connection left foot injury residuals that 
must be considered to fairly adjudicate the claim.  

4.  Left foot injury residuals definitely preexisted active 
service and did not undergo any increase in severity during 
service. 

5.  Sinusitis and perennial sinorhinitis of service origin 
are not shown.  

6.  The veteran is assigned the maximum schedular rating for 
bilateral pes planus and there is no evidence that the 
disability requires excessive periods of hospitalization or 
markedly interferes with employment.  

7.  The veteran's disabilities permanently preclude 
substantially gainful employment consistent with his age, 
education, and occupational experience.  



CONCLUSIONS OF LAW

1.  The rating action of September 1992 denying service 
connection for residuals of a left foot injury is final but 
new and material evidence has been submitted to reopen the 
claim.  38 U.S.C.A. §§ 7105(c) (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.156(a), 3.104(a), 20.302(a) (2000). 

2.  The presumption of soundness is rebutted by clear and 
unmistakable evidence of left foot injury residuals existing 
prior to service.  38 U.S.C.A. § 1111 (West 1991 & Supp. 
2000).

3.  The preexisting left foot injury residuals did no 
undergo any increase in severity during service.  
38 U.S.C.A. § 1153 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.306(b) (2000).  

4.  Sinusitis and perennial sinorhinitis were not incurred in 
or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000). 

4.  A rating in excess of 40 percent for service-connected 
bilateral pes planus with hallux valgus and bunions is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321(b)(1), 3.322(a), 4.2, 4.7, 4.10, 
Diagnostic Code 5276 (2000).  

5.  The criteria for the assignment of a permanent and total 
disability rating for pension purposes have been met.  38 
U.S.C.A. §§ 1155, 1502, 1521 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.323(b)(2), 3.340(b), 3.342, 4.15-4.20, 4.25 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection is also warranted 
if a disease manifests itself during service but is not 
identified until later and there is a showing of post service 
continuity of symptoms and medical evidence relates the 
symptoms to the current condition.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998) (citing Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997)).  Additionally, secondary service 
connection is warranted when a disability is proximately due 
to or the result of a service-connected disease or injury (38 
C.F.R. § 3.310(a)) or, to the extent of any increase, there 
is aggravation, i.e., additional disability, of a nonservice-
connected disability due to a service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Service connection for a scar of the left foot, as a residual 
of an injury

The service entrance examination found a scar of the 
veteran's left knee.  During service he was treated for 
bilateral pes planus.  In September 1975 it was noted that he 
had had surgery on both feet 3 years earlier (prior to 
service).  

On VA examination in 1977 X-rays of the veteran's feet 
revealed his bones appeared intact and there was no 
indication of joint disease.  VA X-rays in July 1988 revealed 
no abnormality in the left foot other than pes planus.  

The report of VA examination of the veteran's feet in 
September 1996 shows that the veteran reported a preservice 
left foot laceration, at age 15, had been sutured.  During 
service he had had swollen feet such that "medical people 
were forced to cut his shoe to remove the boot and in [t]his 
process he had a laceration in the left dorsal mid-foot about 
1" that healed on its own."  On examination he had a 2 inch 
scar over the left anterior ankle and a 1 inch scar on the 
dorsal mid-foot, close to the toes, which extended 
anteroposteriorly.  

On VA scar examination in March 1998 the veteran reported 
having had a preservice laceration and fractured bone in the 
left foot.  He reported that the resultant scar on the top of 
the left foot was asymptomatic.  On examination there was a 
very visible scar across the dorsum of the left foot, close 
to the junction of the ankle which was asymptomatic.  On VA 
examination of his feet in March 1998 he reported having had 
a preservice fracture and laceration of the left foot and 
also reported having had a fracture in his left foot in 1987 
(after service).  

The additional evidence submitted since the September 1992 
prior and final disallowance is pertinent to the claim and 
must be considered to fairly adjudicate it; the claim is 
reopened and must be adjudicated on the merits.  38 U.S.C.A. 
§§ 7105(c); 38 C.F.R. §§ 3.156(a), 3.104(a), 20.302(a) 
(2000).  

A veteran who served during a period of war is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).  
In determining whether there is clear and unmistakable 
evidence to rebut the presumption of soundness, all evidence 
of record must be considered, including postservice medical 
opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and 
Adams v. West, 13 Vet. App. 453 (2000). 

When a condition has been found to have preexisted service, 
the preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C. § 1153; 38 C.F.R. § 3.306(b).  This presumption 
of aggravation is only applicable if the preservice 
disability underwent an increase in severity during service.  
See Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  Temporary or 
intermittent flare-ups during service of a preexisting injury 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition, not just the symptoms, 
worsened.  See Maxon v. West, 12 Vet. App. 453, 458 (1999).  

The veteran conceded preservice left foot disability when he 
admitted to left foot surgery during clinical evaluation in 
service and this constitutes the clear and unmistakable 
evidence which rebuts the presumption of soundness at service 
entrance.  See Doran v. Brown, 6 Vet.App. 283, 286 (1994). 
(holding that the presumption of soundness was rebutted by 
clear and unmistakable evidence consisting of appellant's own 
admission during clinical evaluations of his preservice 
psychiatric problems).  

He also claims that it was aggravated in service.  
Essentially, there is no competent medical evidence of 
inservice aggravation (the veteran was treated for bilateral 
pes planus, but there is no showing of superimposed foot 
pathology in service) and the veteran's statements to this 
effect, alone, not being competent medical evidence of an 
inservice increase in severity of the disability.  The 
service medical records (SMRs) do not reflect treatment for 
pertinent disability and there is no post service clinical 
evidence demonstrating that the disability was aggravated in 
service.  

Service connection for sinusitis and perennial sinorhinitis

The SMRs reflect that the veteran was seen for a flu syndrome 
in October 1975.  He was seen for a head cold and upper 
respiratory infection (URI) in January 1976, at which time he 
had a sore and irritated throat.  He was treated for flu 
syndrome in March 1976, at which time he had nasal 
congestion.  

Dr. E. C. M. reported having treated the veteran in 1980 for 
sinusitis.  VA outpatient treatment (VAOPT) records reflect 
that he had viral pharyngitis and seasonal allergies in 1982; 
in January 1988 he had a viral syndrome; chronic rhinitis was 
diagnosed in April 1984; and he complained of a sinus 
infection in 1991.  Additional VAOPT records reflect a 
diagnosis of sinusitis in 1995 and in 1996.  

On VA general medical examination in September 1996 the 
veteran reported having had recurrent sinusitis for over 20 
years and having had sinus surgery in 1986, 1989, and 1990.  
The diagnoses included recurrent sinusitis.  On VA 
examination in March 1998 of his nose, sinuses, larynx, and 
pharynx he reported having sinus trouble since he entered 
military service.  He had had antibiotic treatment but had 
not had surgery, although he had been told it might be 
needed.  After an examination the diagnoses were perennial 
sinorhinitis and intermittent episodes of acute sinusitis.  

The veteran claims that he had sinus pathology in service and 
post service medical records establish that he has sinus 
disability.  However, there is no competent evidence relating 
his sinus pathology to service or showing continuity of sinus 
pathology.  The veteran is not competent to establish that 
the flu syndromes and URIs he had during service were 
actually sinusitis or rhinitis, Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), and these disorders are not clinically 
manifested until several years after service.  Accordingly, 
service connection for sinusitis and perennial sinorhinitis 
is not warranted.  

While the RO has denied the claims for service connection as 
not well grounded, under the former version of 38 U.S.C. 
§ 5107(a) (West 1991), the Board has adjudicated these 
issues de novo on the merits, bypassing any initial 
determination of well groundedness.  Moreover, it does not 
appear that there is any outstanding relevant evidence which 
has not been obtained and, thus, any duty to assist has been 
fulfilled.  Consequently, there is no prejudice to the 
veteran in the RO not having adjudicated the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Rating Bilateral pes planus with hallux valgus and bunions

Under 38 C.F.R. § 4.71a, DC 5276 pronounced pes planus (flat 
feet) with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances warrants a 30 percent rating 
when unilateral and a 50 percent rating when bilateral.  This 
is the maximum schedular rating assignable.  

Under 38 C.F.R. § 3.322(a) when service connection is granted 
based on inservice aggravation of preservice disability, the 
rating will reflect only degree of disability caused by 
service, i.e., there is a deduction from the present 
evaluation the degree, if ascertainable, of the disability 
existing at service entrance.  The February 1977 rating 
action that granted service connection and assigned a 30 
percent rating deducted 10 percent from the rating for 
preexisting disability.  The veteran was notified of the 
determination and did not appeal.  Several additional rating 
actions confirmed the 20 percent rating and a February 1981 
notice to the veteran indicated that 10 percent was being 
deducted due to preexisting disability.  Since the veteran 
did not timely appeal these rating actions they are final.  
See 38 U.S.C. 4005 (1976); currently 38 U.S.C.A. §  7105 
(West 1991).  The veteran has not filed new and material 
evidence to reopen or alleged clear and unmistakable error in 
previous rating actions that would allow the Board to re-
visit that matter.  See 38 C.F.R. §§ 3.104, 3.105 (2000). 

The rating schedule does not provide for a higher applicable 
rating under any other diagnostic code.  The Board has 
considered whether an extraschedular rating is warranted for 
the flat feet.  The evidence of record does not show that the 
veteran has been hospitalized as a result of the service-
connected flat feet.  There is no showing of excessive absence 
from work or other indicia of marked employment interference.   
Consequently, the Board concludes that the evidence does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular schedular 
standards and the claim need not be referred to the Director 
of Compensation and Pension for extraschedular consideration.  
See 38 C.F.R. § 3.321(b)(1).  

Pension

VA pension benefits are payable to a veteran of a period of 
war and who is permanently and totally disabled from a 
disability, regardless of whether it is service-connected or 
nonservice-connected, which is not the result of the 
veteran's willful misconduct.  38 U.S.C.A. § 1521(a); 38 
C.F.R. § 3.3.  Here, the veteran meets the basic eligibility 
requirements because he served on active duty for more than 
ninety days and his service began during a period of war.  
Thus, the issue is whether he is permanently and totally 
disabled within the meaning of governing law and regulations.  

In making a determination of permanent and total disability 
for pension purposes, the RO must first apply the percentage 
standards of 38 C.F.R. § 4.16(a) and the other requirements 
of 38 C.F.R. § 4.17.  Under 38 C.F.R. § 4.16(a) provides that 
there is total disability if there is only one disability and 
it is ratable at 60 percent or more, and that, if there are 
two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  

Consideration must be given to the veteran's disabilities, 
age, occupational background, and other related factors.  
Also, with respect to alcohol abuse and drug abuse, this is 
not to be considered for VA pension purposes because it 
constitutes willful misconduct.  38 C.F.R. § 3.301.  

The June 1998 rating action appealed reflects that the 
service-connected bilateral pes planus is rated 50 percent 
disabling.  The veteran nonservice-connected tinea pedis was 
rated 10 percent disabling; his sinusitis with perennial 
sinorhinitis, was rated 10 percent disabling; facial 
dermatitis was rated 10 percent disabling; and onychomycosis 
of the toenails and the left 1st and 2nd fingernails, was 
rated 10 percent disabling.  

Even when not considering acute pancreatitis, cholelithiasis, 
and hepatocelluar dysfunction, as due to abuse of alcohol, 
under 38 C.F.R. § 4.25 (2000) these combine to 70 percent and 
meet the schedular criteria for pension purposes (a single 
disorder rated at least 40 percent and sufficient other 
disabilities to arrive at a combined 70 percent rating).  

VA Forms 21-527, Income - Net Worth and Employment Statements 
in June 1988 an August 1996 reflect that the 43 year old 
veteran has either 4 years of high school education, or 3 
years and has obtained a Graduate Equivalency Diploma.  He 
has work experience as a roofer and has had training as a 
welder and as an automotive mechanic.  He had not worked 
since January 1989.  On VA general medical examination in 
March 1998 he reported having at one time worked for the 
forestry service but having not worked in 4 years due to his 
feet.  On VA examination of his feet in March 1998 it was 
concluded that his foot condition prevented him from work 
involving significant running, jogging, walking, or standing 
but not a job which predominantly involved sitting.  

The Board concludes that, with resolution of doubt in favor 
of the veteran, he is permanently precluded from securing 
substantially gainful employment by reason of his 
disabilities, when those disabilities are assessed in the 
context of subjective factors such as his age, occupational 
background, and education.  


ORDER

New and material evidence has been submitted to reopen a 
claim of service connection for a left foot scar, and to this 
extent the appeal is allowed.

The claims for service connection for a left foot scar, as a 
residual of an injury, and for sinusitis and perennial 
sinorhinitis are denied.  

A rating in excess of 40 percent for bilateral pes planus 
with hallux valgus and bunions, is denied.  

A permanent and total disability rating for pension purposes 
is granted, subject to applicable laws and regulations 
governing the award of monetary benefits.  


REMAND

The SMRs reflect that the veteran was seen in October 1975 
for rectal bleeding, fever, and vomiting.  Possible 
hemorrhoids were noted and the impression was a flu syndrome.  
However, examination for service discharge revealed no 
abnormality.  

On VA examination in March 1998 the veteran reported having 
had rectal bleeding during service and subsequently having 
passed bright, red blood several weeks prior to the 1998 
examination.  On examination he had internal and external 
hemorrhoids, which was also the diagnosis.  In the judgment 
of the Board, an examination should be conducted for the 
purpose of determining whether there is any nexus between the 
currently diagnosed hemorrhoids and the symptoms exhibited in 
service. 

There is no contemporaneous evidence of tinea pedis prior to 
VAOPT in 1982, the veteran was treated in the post service 
years by VA and private physicians for a dermatological 
disorder of the feet, variously classified as dermatitis, 
fungal dermatitis, and tinea pedis.  The VA examiner in March 
1999 stated that "the symptoms from the tinea pedis may be 
aggravated by the pes planus" and the pes planus symptoms 
"may be aggravated" by the tinea pedis. 

In the judgment of the Board a more definitive medical 
opinion should be obtained and, thus, a VA examination for 
that purpose should be scheduled.  The claim of entitlement 
to a total rating based on individual unemployability due to 
service-connected disability is inextricably intertwined with 
the service connection claim and must be remanded for 
readjudication.  

The case is remanded for the following actions:

1.  The veteran should be afforded an 
examination for the purpose of 
determining whether it is more likely, 
less likely or as likely as not  that 
current hemorrhoids are related to the 
rectal symptoms the veteran exhibited in 
service.  

The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner prior to the 
examination of the veteran.  

All indicated tests and studies should 
be performed.  All findings should be 
reported.  The examiner should explain 
the rationale for any opinion and it 
would be helpful if the examiner would 
support his or her opinion with 
references to the medical records, 
clinical findings, or appropriate 
medical literature.

2.  The veteran should be afforded an 
examination for the purpose of 
determining whether tinea pedis has been 
aggravated by the service-connected pes 
planus with hallux valgus with bunions.  
If so, the examiner should specify the 
degree of disability prior to the 
aggravation and the degree of permanent 
increase in disability that can be 
attributable to the service-connected 
pes planus.  

The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner prior to the 
examination of the veteran.  

All indicated tests and studies should 
be performed.  All findings should be 
reported.  The examiner should explain 
the rationale for any opinion and it 
would be helpful if the examiner would 
support his or her opinion with 
references to the medical records, 
clinical findings, or appropriate 
medical literature.

2.  Following completion of the above 
development, the RO should review the 
evidence and determine whether the 
veteran's claims may be granted.  If any 
determination remains adverse to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991 & Supp. 
2000), and they should be given the 
opportunity to respond, at their option. 

While this case is in remand status, the appellant and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992) and Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

Thereafter, the case should then be returned to the Board 
for further appellate consideration, if otherwise in order.  
By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  No action is required of the veteran until he 
is notified by the RO; however, the veteran is advised that 
failure to cooperate by reporting for examinations may 
result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).     

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge

 
- 14 -


- 1 -


